DETAILED ACTION
Applicant’s amendment and arguments filed November 17, 2021 is acknowledged.
Claims 1, 3, 4, 7, 9, 10, 13, 15, and 16 have been amended.
Claims 2, 5, 8, 11, 14, and 17 are cancelled.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are currently pending.

Information Disclosure Statement
The information disclosure statement submitted on November 16, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6, 7, 9, 12, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2018/0098243 A1) in view of Brown et al. (hereinafter Brown) (U.S. Patent Application Publication # 2011/0274059 A1).
Regarding claims 1, 7, and 13, Kim teaches and discloses a wireless communication apparatus and method of code block division, comprising: determining a maximum information block length of a code block according to a plurality of division ([0055]; [0056]; [0057]; teaches determining a maximum length of code block based on the associated transport block); 
a plurality of spectral efficiency parameters that describe encoding parameters for the TB, wherein the plurality of spectral efficiency parameters includes a modulation scheme (M) of a transmission signal that includes the TB, a coding rate (R) of the TB ([0022]; [0023]; [0024]; teaches an encoding parameter and modulation and coding scheme (MSC) associated with a transport block); and 
dividing the TB having a length greater than the maximum information block length into two or more code blocks, wherein a number of the two or more code blocks are determined according to the maximum information block length, a size of the TB, and a length of cyclic redundancy check bits ([0055]; [0056]; [0057]; [0059]; teaches dividing/segmenting the transport block into two or more code blocks based on the max length, size of the transport block and CRC length). 
However, Kim may not expressly disclose wherein the plurality of division related parameters includes physical channel resource parameters that describe a number of symbol and a number of subcarriers associated with the TB; and a number (Nlayer) of spatial layers occupied by the transmission signal.
Nonetheless, in the same field of endeavor, Brown teaches and suggests wherein the plurality of division related parameters includes physical channel resource parameters that describe a number of symbol and a number of subcarriers associated with the TB ([0022]; “…resources for a transport block is therefore specified by the number of DFT-SOFDM symbols, the number of subcarriers, and the layers associated with that transport block…”; [0034]; “…the modulation scheme indicators scheme (MCS) indicators, a resource allocation indicator, such as an indication of number of subcarriers in frequency, and number of DFT-SOFDM symbols in time domain that are assigned for the data transmission…”; [0046]); and a number (Nlayer) of spatial layers occupied by the transmission signal ([0033]; “…scheduling information comprises of the modulation scheme indicators scheme (MCS) indicators…such as an indication of number of subcarriers in frequency, and number of DFT-SOFDM symbols in time domain that are assigned for the data transmission and other portions (e.g. number of spatial layers) required to determine the quantity of transmission resources…”; [0036]; [0046]; teaches a number of spatial layers related to the transport block size).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate resource parameters that describe a number of symbol and a number of subcarriers associated with the TB and a number of spatial layers related to the transport block size as taught by Brown with apparatus and method for code block segmentation as disclosed by Kim for the purpose of providing transmission using code block segmentation and turbo coding.

Regarding claims 3, 9, and 15, Kim, as modified by Brown, discloses the claimed invention, but may expressly disclose wherein the physical channel resource parameter comprises a number (Ntb) of Orthogonal Frequency Division Multiplexing (OFDM) symbols occupied by the TB in a time domain. 
tb) of Orthogonal Frequency Division Multiplexing (OFDM) symbols occupied by the TB in a time domain ([0033]; “…scheduling information comprises of the modulation scheme indicators scheme (MCS) indicators…such as an indication of number of subcarriers in frequency, and number of DFT-SOFDM symbols in time domain that are assigned for the data transmission…”; [0046]; “…the ration of the transport block size divided by the product of number of frequency subcarriers and number time-domain DFT-SOFDM symbols…”; teaches a number of OFDM symbols in time domain).

Regarding claims 6, 12, and 18, Kim, as modified by Brown, further teaches and discloses wherein an information length of each of the two or more code blocks after the dividing the TB is less than the maximum information block length ([0047]; teaches transport block less than a maximum size). 

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2018/0098243 A1) in view of Brown et al. (hereinafter Brown) (U.S. Patent Application Publication # 2011/0274059 A1), and further in view of Kim et al. (hereinafter Kim2) (U.S. Patent Application Publication # 2018/0013477 A1).
Regarding claims 4, 10, and 16, Kim, as modified by Brown, discloses the claimed invention, but may expressly disclose wherein the physical channel resource subcarrier) of frequency-domain subcarriers occupied by a transmission signal that includes the TB. 
Nonetheless, in the same field of endeavor, Kim2 teaches and suggests wherein the physical channel resource parameter comprises a number (Nsubcarrier) of frequency-domain subcarriers occupied by a transmission signal that includes the TB ([0066]; teaches parameter such as number of subcarriers, Nsubcarrier).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate parameter such as number of subcarriers, Nsubcarrier as taught by Kim2 with apparatus and method for code block segmentation as disclosed by Kim, as modified by Brown, for the purpose of performing OFDM communication, as suggested by Kim2.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 11 of U.S. Patent No. 10,708,099 B2. Although the claims at issue are not identical, they are not the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (16/921,875)
U.S. Patent No. 10,708,099 B2
Claim 1
Claim 1
A method of code block division, comprising: 

determining a maximum information block length of a code block according to a plurality of division related parameters associated with a Transport Block (TB), 

wherein the plurality of division related parameters includes physical channel resource parameters that describe a number of symbol and a number of subcarriers associated with the TB and a plurality of spectral efficiency parameters that describe encoding parameters for the TB,

wherein the plurality of spectral efficiency parameters includes a modulation scheme (M) of a transmission signal that includes the TB, a coding rate (R) of the TB, and a number (Nlayer) of spatial layers occupied by the transmission signal; and

dividing the TB having a length greater than the maximum information block length into two or more code blocks, wherein a number of the two or more code blocks are determined according to the maximum information block length, a size of the TB, and a length of cyclic redundancy check bits.
A method for code block division, comprising: determining a maximum information block length according to a division related parameter; and dividing a Transport Block (TB) having a length greater than the maximum information block length into two or more code blocks; wherein an information length after code block division is less than the determined maximum information block length; wherein the determining the maximum information block length according to the division related parameter comprises: determining a reference information block length of a code block according to the division related parameter; and determining the maximum information block length according to the reference information block length and a hardware parameter; wherein dividing the TB having a length greater than the maximum information block length into two or more code blocks comprises dividing the TB having a length greater than the maximum information block length into two or more code blocks according to the division related parameter and the determined maximum information block length; wherein when the division related parameter comprises at least one of a physical channel resource parameter or a spectral efficiency parameter, the spectral efficiency parameter comprises any one or more of the following parameters: a modulation scheme (M) of a transmission signal, a coding rate (R) of a TB, and a number (Nlayer) of spatial layers occupied 

Claim 4 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 1 of the patent.
Claim 7
Claim 6
A wireless communication apparatus, comprising a processor configured to: 

determine a maximum information block length of a code block according to a plurality of division related parameters associated with a Transport Block (TB); 

wherein the plurality of division related parameters includes physical channel resource parameters that describe a number of symbol and a number of subcarriers associated with the TB and a plurality of spectral efficiency parameters 

wherein the plurality of spectral efficiency parameters includes a modulation scheme (M) of a transmission signal that includes the TB, a coding rate (R) of the TB, and a number (Nlayer) of spatial layers occupied by the transmission signal; and 

divide the TB having a length greater than the maximum information block length into two or more code blocks, wherein a number of the two or more code blocks are determined according to the maximum information block length, a size of the TB, and a length of cyclic redundancy check bits.


Claim 10 is anticipated by claim 1 of the patent.
Claim 12 is anticipated by claim 1 of the patent.
Claim 13
Claim 11
A non-transitory computer readable storage media comprising instructions for code block division, wherein the instructions configure a processor to perform a method comprising: determining a maximum information block length of a code block according to a plurality of division related parameters associated with a Transport Block (TB); 

wherein the plurality of division related parameters includes physical channel resource parameters that describe a number of symbol and a number of subcarriers associated with the TB and a plurality of spectral efficiency parameters that describe encoding parameters for the TB,

wherein the plurality of spectral efficiency parameters includes a modulation scheme (M) of a transmission signal that includes the TB, a coding rate (R) of the TB, and a number (Nlayer) of spatial layers occupied by the transmission signal; and 

dividing the TB having a length greater than the maximum information block length into two or more code blocks, wherein a number of the two or more code blocks are determined according to the maximum information block length, a size of the TB, and a length of cyclic redundancy check bits.


Claim 16 is anticipated by claim 1 of the patent.
Claim 18 is anticipated by claim 1 of the patent.


Terminal Disclaimer
The terminal disclaimer filed on November 17, 2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is NOT accepted.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 4, 6, 7, 9, 10, 12, 13, 15, 16, and 18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by Applicant’s amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
February 17, 2022


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477